               Case 4:17-cr-00060-LGW-CLR Document 475 Filed 06/01/20 Page 1 of 5
                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court

                                                                                   By CAsbell at 3:50 pm, Jun 01, 2020


                            In the United States District Court
                            for the Southern District of Georgia
                                     Savannah Division
              UNITED STATES OF AMERICA,               *
                                                      *          CASE NO. 417-cr-060-5
                                                      *
                    v.                                *
                                                      *
              CEDRIC MANIOR,                          *
                                                      *
                            Defendant,                *

                                                   ORDER

                    Presently before the Court is Cedric Manior’s (“Manior”)

              motion     for     compassionate     release      pursuant    to    18         U.S.C.

              § 3582(c)(1)(a), as modified by the First Step Act of 2018.                           Dkt.

              No. 473.      For the reasons set forth below, Manior’s motion is

              DISMISSED.

                                                 BACKGROUND

                    In August 2017, under a written plea agreement, Manior pleaded

              guilty to conspiracy to distribute a quantity of cocaine base and

              crack cocaine (Count One) and being a felon in possession of a

              firearm (Count Ten), in violation of 18 U.S.C. §§ 922(g)(1),

              924(a)(2), and 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846.                Dkt. Nos.

              144, 145.     In March 2018, the Court sentenced Manior to 120 months’

              imprisonment with the Bureau of Prisons (“BOP”) for each count, to

              be   served      concurrently,   followed    by    three   years’   supervised



AO 72A
(Rev. 8/82)
               Case 4:17-cr-00060-LGW-CLR Document 475 Filed 06/01/20 Page 2 of 5



              release.     Dkt. No. 311.       Manior did not directly appeal.         He later

              moved   to   vacate     his   conviction      and   sentence   under    28   U.S.C.

              §§ 2255, dkt. no. 437, which the Court dismissed, dkt. no. 458.

              Manior’s motion for reconsideration of that Order is still pending.

              Dkt. No. 462.      In February 2020, Manior moved for a reduction in

              sentence under 18 U.S.C. 3582(c)(2), claiming that his judgment of

              conviction was not accurate.            Dkt. No. 469.    The Court denied his

              motion.      Dkt. No. 471.       According to the BOP website, Manior is

              currently     incarcerated       at    FCI    Oakdale   located    in    Oakdale,

              Louisiana, with a projected release date of October 5, 2025.

                                                    DISCUSSION

                   Manior now moves the Court for a reduction in sentence in the

              form of home confinement under 18 U.S.C. § 3582(c)(1)(A).                      Dkt.

              No. 473.       Manior’s motion is primarily based on the COVID-19

              pandemic and his assertion of danger to his health.               In support of

              his motion, Manior cites to the CARES Act, i.e. the Coronavirus

              Aid, Relief, and Economic Security Act, Pub. L. No. 116-136,

              enacted on March 27, 2020.             It is important to understand that a

              request for home confinement under the CARES Act is different than

              a reduction-in-sentence (RIS) request based upon compassionate

              release.      The BOP is utilizing its authority under 18 U.S.C.

              § 3623(c)(2) and 34 U.S.C. § 60541—not the compassionate release

              provision     of   18   U.S.C.    §    3582(c)—to    effectuate   the    Attorney

              General’s directive to the BOP regarding home confinement in


                                                        2
AO 72A
(Rev. 8/82)
                  Case 4:17-cr-00060-LGW-CLR Document 475 Filed 06/01/20 Page 3 of 5



              connection with the CARES Act. 1 These statutes do not authorize a

              federal court to order the BOP to release a prisoner.            See United

              States v. Calderon, No. 19-11445, 2020 WL 883084, at *1 (11th Cir.

              Feb. 24, 2020) (explaining that under § 60541(g)(1)(A) the Attorney

              General “may” release eligible elderly offenders, and district

              court was without jurisdiction to grant relief); see also United

              States v. Lovelace, No. 12-402, 2014 WL 4446176, at *2 (N.D. Ga.

              Sept. 2014) (“[T]he Court has no authority to grant Defendant’s

              request and order the Bureau of Prisons to release Defendant to a

              halfway house.” (citing 18 U.S.C. §§ 3621(b) & (b)(5))). The Court

              will thus construe Manior’s motion as one for compassionate release

              under 18 U.S.C. § 3582(c)(1)(A).




              1
               On March 26, 2020, the Attorney General directed the Director of BOP,
              upon considering the totality of the circumstances concerning each
              inmate, to prioritize the use of statutory authority to place prisoners
              in home confinement. That authority includes the ability to place an
              inmate in home confinement during the last six months or 10% of a
              sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move
              to home confinement those elderly and terminally ill inmates specified
              in 34 U.S.C. § 60541(g). Further, Section 12003(b)(2) of the Coronavirus
              Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-
              136, enacted on March 27, 2020, permits BOP, if the Attorney General
              finds that emergency conditions will materially affect the functioning
              of the BOP, to “lengthen the maximum amount of time for which the Director
              is authorized to place a prisoner in home confinement under the first
              sentence of section 3624(c)(2) of title 18, United States Code, as the
              Director determines appropriate.” On April 3, 2020, the Attorney General
              issued a memorandum directing BOP to “immediately maximize appropriate
              transfers to home confinement of all appropriate inmates held at FCI
              Oakdale, FCI Danbury, FCI Elkton, and at other similarly situated BOP
              facilities where COVID-19 is materially affecting operations.” See
              Memorandum from the Attorney General to the Director of the Bureau of
              Prisons         (Apr.        3,         2020),        available         at
              https://www.justice.gov/file/1266661/download. As a result, the BOP
              implemented the Attorney General’s directive.

                                                     3
AO 72A
(Rev. 8/82)
               Case 4:17-cr-00060-LGW-CLR Document 475 Filed 06/01/20 Page 4 of 5



                   Before a prisoner can file a motion under § 3582, he must

              first have “fully exhausted all administrative rights to appeal a

              failure of the Bureau of Prisons to bring a motion on [his] behalf

              or the lapse of 30 days from the receipt of such a request by the

              warden of the defendant's facility, whichever is earlier.” Id.

              § 3582(c)(1)(A).      As the Government notes, Manior has not shown

              that he has exhausted his administrative remedies with the BOP as

              required by 18 U.S.C. § 3582(c)(1)(A).          Although Manior claims he

              “submitted a cop-out (communication) with staff well over 30 days

              prior to [his] filing,” dkt. no. 473 at 13, he does not produce

              evidence    to   support   that   contention.     Moreover,   he   does   not

              indicate what kind of communication he submitted, i.e. whether he

              submitted a request for home confinement based on the CARES Act or

              a RIS based on compassionate release.       As a result, Manior has not

              shown that he submitted a valid administrative request triggering

              the statutory thirty-day deadline.         Furthermore, even if he did

              submit a valid request, Manior has not shown that thirty days have

              passed without a response from the Warden or that the Warden, in

              fact, denied his request and Manior has exhausted any appellate

              rights.

                   The BOP has an administrative process in place to determine

              how best to respond to the risk each individual inmate faces from

              COVID-19.    The exhaustion requirement allows the BOP to apply that

              process in a timely and orderly manner without giving preferential


                                                    4
AO 72A
(Rev. 8/82)
               Case 4:17-cr-00060-LGW-CLR Document 475 Filed 06/01/20 Page 5 of 5



              treatment to inmates who prematurely file motions with the Court.

              Having found that Manior has failed to exhaust his administrative

              remedies, the Court concludes that it does not have jurisdiction

              to decide Manior’s request. See United States v. Matthews, No.

              5:01-cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020)

              (“Because ‘[n]othing in the record ... indicates [petitioner]

              exhausted his administrative remedies before filing his request,’

              the Court does not have jurisdiction to consider the motion.”

              (quoting United States v. Coates, 775 F. App'x 669, 671 (11th Cir.

              2019))). Furthermore, the Court is not persuaded by Manior’s

              argument that the exhaustion requirement should be waived.            The

              statute does not contain a waiver exception, and the Court declines

              to create one.

                   Accordingly, Manior’s motion, dkt. no. 473, is DISMISSED.

                   SO ORDERED, this 1st day of June, 2020.




                                               HON. LISA GODBEY WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA




                                                  5
AO 72A
(Rev. 8/82)
